Citation Nr: 0026007	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-05 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.



REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945 and from February 1950 to December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied a total rating for 
compensation purposes based on individual unemployability.


FINDINGS OF FACT

1.  The veteran is a high school graduate with one year of 
college and additional training at aircraft mechanic school 
during service.

2.  The veteran worked as an aircraft mechanic during his 
second tour of active duty in the 1950s and 1960s and in 
civilian life from 1967 to 1988.

3.  Service connection is presently in effect for coronary 
artery disease; status post percutaneous transluminal 
coronary angioplasties, rated as 30 percent disabling; 
post-traumatic stress disorder (PTSD), rated as 30 percent 
disabling; traumatic arthritis, lumbar spine, rated as 10 
percent disabling; and traumatic arthritis, left shoulder 
(nondominant), rated as 10 percent disabling.

4.  The veteran's combined rating for service-connected 
disabilities is 60 percent.

5.  The veteran was captured and held as a prisoner of war by 
Germany from October 1943 to May 1945 during World War II.

6.  All the veteran's service-connected disabilities were 
granted based on presumptive provisions in the law for 
certain diseases which may develop in former prisoners of 
war.

7.  The veteran's service-connected disabilities result in 
pain in the back; difficulty walking described as a lumbering 
gait; spasm, weakness, and tenderness of the back; a stiff 
back causing him to get in and out of a chair poorly; some 
limitation of motion of the back and left shoulder with 
slight painful motion; slight weakness of the left shoulder; 
symptoms affecting the feet including a dusky color in the 
dependent position which diminished with elevation of the 
feet, a chronic toenail fungal infection and dusky erythema 
with scaliness, bilateral pretibial pitting edema absent 
peripheral pulses from the inguinal region to the feet, 
bilaterally, and burning in the lower extremities; shortness 
of breath when walking or on mild exertion; chest pain; 
increased arousal; difficulties falling and staying asleep; 
hypervigilence and exaggerated startle response; demonstrable 
physiological reactivity to stimuli which reminded him of 
traumatic events; and a sense of estrangement from other 
people that is socially handicapping.


CONCLUSIONS OF LAW

1.  The percentage requirements for a total rating based on 
individual unemployability under section 4.16(a)(5) have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.16(a)(5) 
(1999).

2.  The veteran is unable to secure and follow a 
substantially gainful occupation as a result of 
service-connected disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service records, including a DD Form 215, show that the 
veteran was captured and held as a prisoner of war by Germany 
from October 1943 to May 1945 during World War II.  His 
appeal before the Board arises from a February 1999 rating 
decision in which the RO denied a total rating based on 
individual unemployability.

(a)  Total disability ratings for 
compensation may be assigned, where the 
schedular rating is less than total, when 
the disabled person is, in the judgment 
of the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities provided that if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more such 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.  For the above purpose of one 60 
percent disability, or one 40 percent 
disability in combination, the following 
will be considered as one disability:

. . . .

(5)  Multiple disabilities incurred as a 
prisoner of war.

38 C.F.R. § 4.16(a)(5).

In this case, service connection is in effect for coronary 
artery disease; status post percutaneous transluminal 
coronary angioplasties, rated as 30 percent disabling; 
post-traumatic stress disorder, rated as 30 percent 
disabling; traumatic arthritis, lumbar spine, rated as 10 
percent disabling; and traumatic arthritis, left shoulder 
(nondominant), rated as 10 percent disabling.  Service 
connection for all these disabilities was granted in December 
1998 based on presumptive provisions in the law for certain 
diseases which may develop in former prisoners of war.  See 
38 C.F.R. § 3.309(c).  The veteran's combined 
service-connected disability rating is 60 percent.  Because 
the multiple disabilities which the veteran incurred as a 
prisoner of war may be considered as one disability for the 
purpose of "one 60 percent disability" under section 
4.16(a), the Board concludes that, for the purpose of 
establishing a total rating based on individual 
unemployability, the percentage requirements of section 
4.16(a) have been met.  38 C.F.R. § 4.16(a)(5).

The remaining question in the case is whether the evidence of 
record shows that the veteran is unable to secure and follow 
a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a).  Total 
disability exists when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  Total disability may or may not be permanent.  
Total ratings will not be assigned, generally, for temporary 
exacerbations or acute infectious diseases except where 
specifically prescribed by the schedule.  38 C.F.R. § 
3.340(a).

Total disability compensation ratings may be assigned under 
the provisions of section 3.340 of VA regulations.  However, 
if the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In this case, the veteran noted on VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability that he was a high school graduate and had 
one year of college and that he also went to Aircraft 
Mechanic School while in the service from 1947 to 1948.  He 
reported that he last worked in 1988 as an aircraft mechanic 
for a life insurance company.  He had worked there from 1967 
to 1988, and the veteran stated that he would have worked 
longer but he could not stand the stress.  The veteran also 
reported to a VA examiner during a September 1998 PTSD 
examination that he had served as an aircraft mechanic during 
his second tour of active duty in the 1950s and 1960s.

On a September 1998 VA POW (prisoner of war) protocol 
examination report, a VA social worker noted that the veteran 
reported that he had arthritis "everywhere" and that he had 
constant pain in his hands and back, difficulty walking, and 
burning pains and weakness.  The veteran is service-connected 
for traumatic arthritis of the lumbar spine and of the left 
shoulder.  On a September 1998 VA Spine examination report, 
the examiner noted that there was some evidence of spasm, 
weakness, and tenderness, and that the veteran's back seemed 
stiff and he got in and out a chair poorly.  The same 
examiner noted on a VA Joints examination conducted the same 
day that the veteran had a lumbering gait.  Range of motion 
of the spine was somewhat limited and motion stopped when 
pain began.  With regard to the service-connected traumatic 
arthritis of the left shoulder, the examiner noted on the 
September 1998 Joints examination report that there was 
slight objective evidence of painful motion and there was 
slight weakness.

Concerning the disability resulting from the 
service-connected coronary artery disease, the Board notes 
that on a September 1998 VA Cold Injury examination report, 
an examiner noted that symptoms affecting the veteran's feet 
were not related to cold injury of the feet but rather to 
peripheral vascular disease associated with atherosclerosis.  
The symptoms noted on examination of the feet included a 
dusky color in the dependent position which diminished with 
elevation of the feet.  There was also chronic toenail fungal 
infection and dusky erythema with scaliness.  Pretibial 
pitting edema was present bilaterally.  Peripheral pulses 
from the inguinal region to the feet were absent bilaterally.

On a September 1998 VA Arteries and Veins examination report, 
the examiner noted that the veteran had undergone coronary 
angioplasty in 1993 and 1995 because of chest pain.  Current 
symptoms included shortness of breath when walking, burning 
type lower extremity pain, and chest pain.  Exercise was 
precluded by these symptoms.  For example, the veteran 
reported that he had to give up playing golf because of leg 
pain and shortness of breath.  On examination, the doctor 
noted that mild exertion in the office produced shortness of 
breath.  Peripheral, femoral, popliteal, and pedal pulses 
were not palpable on either side.  There was significant 
pretibial pitting edema of both legs.

Concerning the service-connected PTSD, the examiner on a 
September 1998 PTSD examination report noted on mental status 
examination that the veteran was a man who certainly 
minimized most problems.  He was not revealing, that is, he 
did not volunteer information beyond concrete answers to 
questions.  The examiner noted, however, that there was an 
increased central nervous system arousal with tears in his 
eyes observed during especially sensitive points of his 
history of experiences during World War II.  The veteran 
admitted that he was avoidant of the company of people, 
mainly because he knows that they do not share the common 
experience of his life stressors.  The veteran reported that 
he had never talked about his POW experience with his wife or 
children, and the examiner noted that he was quite avoidant 
during the examiner's questioning of his POW experience.

The examiner noted that the veteran had symptoms of increased 
arousal and difficulties falling and staying asleep.  The 
examiner observed that the veteran denied being irritable and 
was proud of his ability to control himself.  The examiner 
noted that, while the veteran had no difficulties focusing on 
a concrete, particularly mechanical problem, he was seriously 
hypervigilent and had exaggerated startle response.  He had 
demonstrable physiological reactivity to stimuli which 
reminded him of the traumatic events.  The veteran also had 
avoided thoughts, conversations, movies, and literature which 
dealt with World War II and war in general.  The examiner 
noted that the veteran had a sense of estrangement from other 
people.  The examiner diagnosed chronic PTSD and noted that 
it was socially handicapping.  The Global Assessment of 
Functioning (GAF) designation was 55-60 which indicated a 
range mid-way between serious and moderate symptoms and 
moderate symptoms.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).  Examples of serious 
symptoms or serious impairment in social or occupational 
functioning include suicidal ideation, severe obsessional 
rituals, frequent shoplifting, no friends, or unable to keep 
a job.  Id.  Examples of moderate symptoms or moderate 
difficulty in social or occupational functioning include flat 
affect and circumstantial speech, occasional panic attacks, 
few friends, and conflicts with co-workers.  Id.  

In considering the degree of impairment in social functioning 
caused by the service-connected PTSD, along with the physical 
impairments of back pain, some limitation of motion of both 
the spine and the left shoulder, the difficulties with his 
feet which examiners associated with the service-connected 
heart disease, as well as the shortness of breath and 
difficulty with walking, the Board concludes that the 
preponderance of the evidence in this case shows that the 
veteran is unable to secure or follow a substantially gainful 
occupation by reason of service-connected disability.  
38 C.F.R. § 4.16(a).  Although the veteran's educational 
achievement is relatively high and his work record is good, 
the Board has considered the limitations resulting from his 
service-connected disabilities in the context of the his long 
occupational history as an aircraft mechanic -- a job at 
which he worked not only in a civilian capacity from 1967 to 
1988 but also during his second tour of active duty in the 
1950s and 1960s.  The Board concludes that the physical 
limitations affecting the veteran's back and shoulder as well 
as the shortness of breath and difficulties with his feet 
that he experiences as a result of his service-connected 
heart disease would impair his ability to work in a 
physically demanding job such as that of a mechanic.  In 
addition, the difficulty he experiences with falling and 
staying asleep and his sense of estrangement from people 
caused by his service-connected PTSD would further impair his 
ability to secure and follow that type of work as well as 
many other forms of substantially gainful employment.  
Accordingly, the Board concludes that the evidence in this 
case preponderates in favor of the claim for a total rating 
based on individual unemployability.  38 C.F.R. §§ 3.340, 
3.341, 4.16.


ORDER

A total rating for compensation purposes based on individual 
unemployability is granted, subject to the laws and 
regulations governing the payment of monetary awards.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 8 -


- 1 -


